In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Stark, J.), dated June 12, 1996, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff met his burden of demonstrating the existence of factual issues with respect to whether he suffered a "serious injury” within the meaning of Insurance Law § 5102 (d). The medical reports from the plaintiff’s treating physicians and the more recent report submitted by the plaintiff’s treating *497chiropractor present objective quantified evidence of the extent or degree of limitation with respect to the use of the plaintiff s dorso-lumbar spine and the duration of the limitation (see, Bates v Peeples, 171 AD2d 635; Swenning v Wankel, 140 AD2d 428). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.